ACCEPTED
                                                                                            06-14-00192-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       5/22/2015 2:38:22 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                               NO. 06-14-00192-CR

                                                                      FILED IN
REGINALD REECE,                         §                     6th COURT
                                                         ON APPEAL      OF APPEALS
                                                                     FROM    THE
                                                                TEXARKANA, TEXAS
    Appellant                           §
                                                              5/22/2015 2:38:22 PM
                                        §             202ND JUDICIAL    DISTRICT
                                                                 DEBBIE AUTREY
VS.                                     §                             Clerk
                                        §
STATE OF TEXAS,                         §            COURT OF BOWIE COUNY
    Appellee                            §                           TEXAS



       MOTION TO EXTEND TIME FOR FILING STATE’S BRIEF


TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW the State of Texas by and through her below named Criminal

District Attorney and pursuant to Texas Rules of Appellate Procedure and hereby

requests a thirty (30) day extension of the time period for the filing of the State’s

Brief and in support of the same should show the Court as follows:

                                         I.

1. This case is pending from the 202nd Judicial District of Bowie County, Texas.

2. The case is styled State of Texas v. Reginald Reece, Cause No. 11F0746-202.

3. Appellant was found guilty to the offense of Theft with Priors and sentenced to

twenty (20) years in the Institutional Division of the Texas Department of Criminal

Justice and $10,000.00 fine.
5. Appellant’s Brief was filed on April 21, 2015 making the State’s Brief originally

due on or about May 21, 2015.

6. The State not previously requested an extension of time for filing a brief.

7. 7. The Brief was not timely prepared in this matter due to the press of the business,

both trial and appellate. Said business includes, but is not limited to, the following

since Appellant’s brief was filed:

    Preparation for the trial and pre-indictment dockets for the 202nd District

      Court scheduled for April 27, 2015

    Preparation and attendance at the trial and pre-indictment dockets for the 5th

      District Court on May 4, 2015.

    Preparation and attendance at the trial and pre-indictment dockets for the

      202nd District Court on May 11, 2015.

    Preparation and attendance at the trial and pre-indictment dockets for the 5th

      District Court on May 18, 2015

    Pre-trial conferences and trial preparation for Jury Trial from May 19-21,

      2015 in State of Texas v. Antonio Moore, Murder- 14F0611-102, Intoxication

      Assault- 14F0612-102.

    Pre-trial conferences and trial preparation on Matthew Schneider, DWI 3rd or

      more- 14F0324-202, DWI 3rd or More- 14F0724-202, DWI 3rd or more-
       14F0778-202, which was set for trial on May 26, 2015. The case was resolved

       by plea agreement at the final pretrial on May 21, 2015.

                                         II.

The State’s attorney has been diligent in pursuing this appeal and is not seeking this

extension for the purpose of delay.

                                       PRAYER

WHEREFORE, on the bases of Rule 73 of the Texas Rules of Appellate Procedure,

the State respectfully requests this Court to grant the Motion for Extension of Time

for the filing of the State’s Brief.

                                        Respectfully submitted,

                                        __/s/ Lauren N. Sutton______
                                        LAUREN N. SUTTON
                                        Texas Bar No. 24079421
                                        601 Main Street
                                        Texarkana, TX 75501
                                        ASSISTANT DISTRICT ATTORNEY


                           CERTIFICATE OF SERVICE


I hereby certify that a true and correct copy of the above and foregoing Motion to

Extend Time for Filing State’s Brief was forwarded to Mr. Alwin Smith, counsel

for Appellant, on this the 22nd day of May, 2015.

                                                    __/s/ Lauren N. Sutton______
                                                    LAUREN N. SUTTON